                                                    .r. f




                          UNITED STATES DISTRICT COURT
                                                                                pr.i o:' 7021   1
                          EASTERN DISTRICT OF NEW YORK
                                                                        PRO SE OFFICE
 NINA FISCHMAN,
                                                      Case:

                                     Plaintiff,

                  - against -

 Hon. JEROME C MURPHY in his official
 and individual capacity, SHALOM S
                                                  CV21-3111
 MAIDENBAUM,      JONATHAN    STEIN,
 ELLIOT BLUMENTHAL, ERIC W. BERRY,
 and MICHAEL A. SCHIFF in his official                      BROWN,J.
 capacity,
                                                                              UNDSAY, MJ.
                                 Defendants.


                                 VERIFIED COMPLAINT


       Plaintiff Nina Fischman ("Plaintiff") sues the Hon. Jerome C Murphy in his official

and individual capacity, Shalom S Maidenbaum, Jonathan Stein, Elliot Blumenthal, Eric

W. Berry, and Michael A. Schiff in his official capacity ("Defendants") for prospective

declaratory relief that the continuation of ad hoc activity deprives Plaintiff of due process

by encumbering the assets belonging to Plaintiff without the presence of a proceeding

and judgment naming Plaintiff as a debtor. The following facts support this action:


                           JURISDICTIONAL ALLEGATIONS


       1.     This is an action for declaratory judgment of prospective relief of a fedetal

question under Ex parte Young, 209 U.S. 123, 143 (1908).

      2.      Jurisdiction is found under 28 U.S.C. 1331 to address whether Defendants

may continue their sexiest mistreatment of Plaintiff by labeling her as a "housewife" and

incapable of having her own assets apart from her husband, wherein the sexism is the

drive for depriving Plaintiff of due process despite "classifications may not be used, as


                                          Page 1
